Citation Nr: 1751903	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-28 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for colon cancer, to include as due to herbicide exposure.

2. Entitlement to service connection for colon cancer, to include as due to herbicide exposure.

3. Entitlement to service connection for liver cancer, to include as due to herbicide exposure and/or secondary to the Veteran's colon cancer.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017.  A transcript of the hearing is of record.

The Board notes that the Veteran testified at his August 2017 hearing that he felt the VA failed to follow up on an abnormal colonoscopy.  He stated that this led to his misdiagnosis and resulted in his advanced cancer.  He feels that the current state of his cancer could have been avoided if not for VA's mistake.  Thus, the Board requests that the RO provide the Veteran with the necessary information to file a claim under 38 U.S.C.A. § 1151 if he wishes to proceed on these allegations.

The issues of entitlement to service connection for colon cancer, to include as due to herbicide exposure and entitlement to service connection for liver cancer, to include as due to herbicide exposure and/or secondary to the Veteran's colon cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. An August 2005 RO rating decision denied entitlement to service connection for colon cancer, to include as due to herbicide exposure; the Veteran did not timely appeal that decision; new and material evidence was not submitted as to those issues within the one-year appeal period.

2. Evidence received since the August 2005 RO rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for colon cancer, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1. The August 2005 RO rating decision which denied service connection for colon cancer, to include as due to herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).

2. New and material evidence having been received, the claim for entitlement to service connection for colon cancer, to include as due to herbicide exposure is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a); 3.303, 3.304 (f) (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.		Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.		New and Material Evidence

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In this case, the Veteran was initially denied entitlement to service connection for colon cancer, to include as due to herbicide exposure in August 2005.  He did not appeal or submit new evidence for the August 2005 RO rating decision within the appeal period.  Therefore, the August 2005 RO rating decision is final.  38 U.S.C.A. § 7105 (c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000); currently 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

In the August 2005 RO decision, the RO denied the Veteran's claim for colon cancer, to include as due to herbicide exposure because the condition could not be granted on a presumptive basis.  Thus, for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement. 

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, and lay evidence.  Notably, in May 2012, a VA physician submitted a statement suggesting there could be a link between colon cancer and herbicide exposure. 

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the August 2005 RO rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the claim.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156 (a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for colon cancer, to include as due to herbicide exposure is reopened.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).


ORDER

New and material evidence having been submitted the claim for service connection for colon cancer, to include as due to herbicide exposure is reopened and, to that extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that his colon cancer is due to herbicide exposure while in service and his liver cancer is also due to herbicide exposure and/or secondary to his colon cancer.  The Veteran's DD 214 shows that the Veteran served in Vietnam from January 1968 to August 1969.  Therefore, the Board concedes herbicide exposure.

In May 2012, a VA physician submitted a statement, noting that the Veteran had been diagnosed with colon cancer with metastases to his liver.  The VA physician opined that this cancer could have been caused by Agent Orange while the Veteran was in active service.

The Board notes that a veteran who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975 is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  To establish service connection based on that presumption, the evidence must show manifestation of a presumptive disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii) (2015).  The following diseases are associated with herbicide exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016). 

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii) (2016).

The Board also notes that neither colon cancer nor liver cancer is listed as diseases associated with herbicide exposure.  However, notwithstanding the fact that the Veteran's diagnosed colon and liver cancer are not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his conditions with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In light of the "possible" association of colon and liver cancer with herbicide exposure, the Board finds that a remand for a medical opinion is necessary. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain all outstanding private and VA treatment records and associate them with the file.

2. After completion of the foregoing, schedule the Veteran for an examination with an appropriate examiner.  The claims file and any other relevant evidence should be made available to the examiner.  After review of the evidence, the examiner should opine whether, despite the lack of presumption, it is at least as likely as not (50 percent or greater probability) that the Veteran's colon cancer is related to his conceded herbicide exposure.

The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's liver cancer is related to his conceded herbicide exposure and/or was caused or aggravated by his colon cancer.

A clear rationale should be provided for these opinions.  If the examiner is unable to provide an opinion without resorting to mere speculation then the examiner should state why the examiner is not able to provide an opinion and what evidence would be necessary to provide an opinion (if possible).  The examiner should consider the May 2012 VA physician's statement as well as the Veteran's lay statements.

3. Then the RO should readjudicate the issues.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and give the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


